Title: To James Madison from William Marshall, 16 June 1801
From: Marshall, William
To: Madison, James


Sir
Charleston June 16th: 1801.
I take the liberty, at the request of a number of respectable Republicans, to address you on the subject of the vacancy wch. has taken place in the office of Chief Judge of this circuit, in consequence of the resignation of my brother in law Mr. Gaillard. The inclosed certificate is recommendatory of Dominick Augustin Hall Esqe to that office. The certificate sufficiently speaks its own respectability, tho’ probably you are unacquainted with the characters who have given it authority with their names. It is signed by the Governor, two Chancellors, two Judges of the courts of Sessions & Pleas, Mr. Gaillard the gentleman recently appointed to that office & Mr. Lee, an eminent lawyer of this state. It was not deemed proper by any means to apply to persons of different political Sentiments, but determined that it should consist of a particular selection of prominent and influential Republicans. I am requested to state, that Mr. Hall is a very meritorious man and deserves well of us here, for his steady and zealous, attachment to those interests, wch. turned the tide of opinion in this country in the late election. Like many others, he has suffered persecution for this, & has felt it severely in the rapid diminution of his practice, occasioned by the conduct of those, who carry on the most marked and bitter hostility against the partisans of the late glorious change. Mr. Hall has lately recd. a new proof of the confidence of his friends, by being elected a Republican Representative, from this city in April last, in opposition to very formidable candidates, and the whole array of force brought forward by the Federalists. I beg pardon, Sir, for having intruded so much upon you, personally unknown to you, as I am; But I could not resist the request, & the occasion must plead the excuse. I am Sir, With great respect & The Highest Consideration Yr. most Obt. St.
W. Marshall
 

   
   RC (DLC). In a clerk’s hand, except for Marshall’s complimentary close and signature. Missing enclosure apparently sent with Marshall’s letter to JM of 19 June.



   
   Theodore Gaillard declined the appointment Marshall mentions on the same day Marshall wrote (Gaillard to JM, 16 June 1801). Gaillard, born into an old South Carolina planting family, studied law at the Middle Temple. His father, a Revolutionary Loyalist, had lost his lands and been banished from the state (where he remained nonetheless). The younger man, “soured agt. those in power for what his family had suffered,” was an active Republican who won election to the state house of representatives in 1798 and served as Speaker in 1801. A Jeffersonian elector in 1800, Gaillard eight years later was named a judge on the state equity bench (Wolfe, Jeffersonian Democracy in South Carolina, p. 196; O’Neall, Bench and Bar of South Carolina, 1:253, 258; Edgar et al., Biographical Directory of the South Carolina House of Representatives, 2:269).



   
   Jefferson named Hall, a South Carolina legislator in 1795 and 1798–99, chief judge of the fifth U.S. circuit on 1 July 1801 (Edgar et al., Biographical Directory of the South Carolina House of Representatives, 1:243 n., 252; DNA: RG 217, Misc. Treasury Accounts, no. 12,812).



   
   William Marshall served as a chancellor of the South Carolina court of equity from 1799 until his death in 1805 (O’Neall, Bench and Bar of South Carolina, 1:233–35).


